DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed May 2, 2022 has been entered. Claims 1, 4-9, and 11-23 are now pending in the application. Claims 1, 7, 14, 15, and 19 have been amended. Claim 23 is new. Claims 2, 3, and 10 were previously canceled. The remaining claims are in original or previously presented form. The independent claims are claims 1, 7, and 14.
The applicant’s Remarks, filed May 2, 2022, has been fully considered. The applicant argues, under the heading “Claims 14-20 Recite Statutory Subject Matter under §101,” that the claims do in fact recite statutory subject matter. The examiner agrees. Because transferring sensor data into a top-down view and inputting that view into a machine-trained model cannot be performed with the human mind, the claim exits the Alice/Mayo test at step 2A, prong 1. Therefore, the 35 U.S.C. § 101 rejection made in the last Detailed Action, which was the Non-Final Rejection dated February 2, 2022, is withdrawn. 
The applicant further argues, under the heading “Claims 1, 4-9, 11, and 13 Are Non-Obvious over Emura and Kawamata,” that claims 1 and 7 as amended are not taught by the cited prior art. Specifically, on pages 11-12 of the Remarks, the applicant argues that Emura et al. (US2018/0093676 A1) does not teach, as claim 1 of the present application now teaches: “wherein the second vehicle is in an unstructured region and is positioned at an angle between 40 degrees and 140 degrees to the first vehicle”. Furthermore, the applicant argues that while Kawamata (US2016/0280266 A1) was used in the last Detailed Action to teach a “second vehicle…positioned at an angle between 40 degrees and 140 degrees to the first vehicle,” Kawamata does not further teach that this second vehicle is coming from “an unstructured region”. The applicant acknowledges at the top of page 12 of the Remarks that Emura teaches a first vehicle merging with a second vehicle in an adjacent lane and Kawamata teaches “the second vehicle is in a second course intersecting the first course.” Yet the applicant argues on page 12 that: “Neither Emura nor Kawamata acknowledge the challenges associated with determining behavior of vehicles entering a lane from an unstructured region.”  
The only mention of unstructured map data in the specification of the present application is in paragraph 0012, which generally teaches that predicting when a second vehicle might “cut-in” or pull out from a driveway or parking spot “present[s] a unique challenge in that such…[second vehicles] may begin from an unstructured portion of a map (.e.g., in which there are no lane markers, such as in driveways or parking lots)”. The paragraph goes on to teach that the device disclosed can “predict when a [second] vehicle proximate and substantially perpendicular to the [first / host] autonomous vehicle is going to cut-in” and react accordingly. The paragraph also states that the system “can utilize such predictions to determining how to navigate the autonomous vehicle in the environment [containing second vehicles beginning from unstructured portions of a map]”. The point seems to be that the system disclosed in the present application can predict when a second vehicle is going to pull out in front of a host vehicle even when the second vehicle begins from an area in which a map does not provide lane markers, such when the pull out occurs from a parking lot. It may well be that the area the second vehicle begins from has lane markings, most parking lots do. But it is just that these lane markings are not known to the host vehicle from map data. The lane markings may be known to the host vehicle from a camera sensor on the host vehicle. That is not excluded from the system disclosed. Rather, the present disclosure, and paragraph 0012 in particular, only teaches that the host vehicle’s map data in particular may not include lane markings in the area from which the second vehicle pulls out, yet the system can still make a detecting that the second vehicle is pulling out and react appropriately. 
The examiner is respectfully not persuaded by the arguments made in the Remarks. Kawamata specifically teaches in Figs. 4-7 and paragraphs 0118-0119 that the system disclosed by Kawamata can detect a second vehicle exiting a parking space or “the like”. Kawamata teaches in paragraph 0118 a system for detecting that a vehicle “exits from a parking lot into a road”. The system will allow the host vehicle to “avoid a collision”. This parking lot is in “an unstructured portion of a map (.e.g., in which there are no lane markers…)”, to quote the present application, because Kawamata does not teach lane line detection. Paragraph 0041 of Kawamata teaches sensors on the host vehicle, which are radar or laser sensors “or the like,” which detect a target vehicle. Paragraph 0042 teaches that the sensors can recognize “mobile units” such as a bicycle, etc. Therefore, a reasonable interpretation of Kawamata is that when a second vehicle pulls out of a parking lot into a road, the radar or lidar sensors of the host vehicle detect this and adjust the dynamics of the host vehicle. Kawamata does not teach machine learning or a neural network, but does not teach away from it either. 
The examiner understood the applicant to argue during the interview that Kawamata taught collision avoidance whereas the present application teaches reacting to surrounding vehicles so that the host vehicle can continue driving. Kawamata, Fig. 1, implies that system continuously monitors the surroundings of the host vehicle and seeks to avoid a collision. It seems unreasonable to think that even if the host vehicle had to slam on the brakes to avoid a collision the system would simply stop in the middle of the street and stay there. Rather, it seems much more reasonable to think that the autonomous vehicle in Kawamata has a destination to which it is trying to reach, and that if it has to slow down or stop to avoid a collision it will, after which time it will continue to travel toward its destination. That is why paragraphs 0065 and 0106 state that “the control flow is repeatedly executed”. Furthermore, Emura definitely teaches reacting to surrounding vehicles so that the host vehicle can continue driving. Emura teaches slowing down or changing lanes when a vehicle ahead of the host vehicle is predicted be merging. The purpose is to continue driving. The slowing down or changing lanes is premised on the prediction that if one of these actions does not take place, a collision could occur. 
Overall, it is also difficult to imagine that either system does not have the ability to detect a vehicle pulling out from a parking lot or unstructured map region that lacks lane lines and react in a way to avoid a collision and continue driving. Emura, Fig. 4, steps S12 and S13 teach that detecting the state of the host vehicle and the surrounding region of the host vehicle. These are performed with “Detector 6,” which according to paragraphs 0135-0140 includes sensor 62, which is radar, lidar, and/or a camera. Although Emura can use map data, it is very difficult to imagine that the system would identify, using radar or lidar (the same sensors used by Kawamata), a second vehicle cutting in in front of the host vehicle, and not slow down or change lanes just because there is no lane lines in the map data. Nothing in Emura teaches anything like: if a second vehicle is detected, check to make sure there is structured map data around it, and then and only then react appropriately. That is not found in Emura nor a reasonable interpretation of how the system works. Overall, the examiner believes that a reasonable interpretation of both Kawamata and Emura is that they teach claim 1 as presently amended, and specifically the limitation of: “wherein the second vehicle is in an unstructured region and is positioned at an angle between 40 degrees and 140 degrees to the first vehicle”.
The applicant further argues, under the heading “Claims 14-16 and 20 Are Non-Obvious over Homayounfar and Emura,” that claim 14 and its dependents as amended are not taught by this cited prior art. Specifically, on pages 14-17 of the Remarks, the applicant argues that Homayounfar et al. (US2019/0147255 A1) does not teach 
determining, based at least in part on inputting the top-down representation into the machine-trained model, that a second vehicle in an unstructured region and proximate the first vehicle is predicted to enter a lane region in front of the first vehicle, 
wherein determining that the second vehicle is predicted to enter the lane region in front of the first vehicle from the unstructured region is performed, at least in part, by a machine learned model trained to predict behavior of objects in an environment from sensor data and map data;
It is important to determine what these clauses teach. The solid bullet does not teach that the machine-trained model determines that a second vehicle is in an unstructured region. Rather, the second vehicle just happens to be in an unstructured region. The solid bullet teaches that the machine-trained model determines that a second vehicle is predicted to enter a lane region in front of the first vehicle. Basically, the machine-learned model can still predict that the second vehicle will enter a lane region in front of the first vehicle even without structured map data.
The hollow bullet says some of what the solid bullet says, while adding that the machine learned model is trained to predict behaviors based on “sensor data and map data”. The map data is unstructured map data in the case that the second vehicle is in an unstructured region so it may be that the map data is not especially helpful to the machine learned model. It seems likely that the machine-learned model essentially relies on radar, lidar, and camera data in this case since lane line data from a map is not available (although lane lines from a camera or other sensors may be available). 
The examiner thinks that the cited prior art of record teaches the limitations of claim 14 for the same reasons discussed in the regards to claim 1 in this “Response to Arguments” section. 
In particular, Homayounfar (US2019/0147255 A1) in paragraph 0022 teaches a machine learning system that uses cameras to detect “lane boundaries”. This is done explicitly so that the system does not have to “rely on detailed, high-definition mapping data” because “that can cause processing latency and constrain bandwidth resources”. Ultimately, as shown in Fig. 8, the system performs vehicle actions to avoid collisions. 
Furthermore, if the applicant wishes to argue against apply Homayounfar, the examiner asks the applicant to consider Shalev-Shwartz (US2019/0291727 A1), cited in the Conclusion of the last Detailed Action. Shalev-Shwartz teaches a system that predicts when a second vehicle is pulling out in front of a host vehicle and does so without using map data. Paragraph 0169 of Shalev-Shwartz teaches that “in some embodiments” road edges, etc, can be “extracted from map data” but that this is only done to provide “additional sources of information” for the sake of “redundancy” in checking road marks and lane geometry to “increase the reliability of the system.” In other words, Shalev-Shwartz clearly states in this section that the system disclosed works without map data of lane markers. See also Fig. 35B and paragraph 0670-0671 for a vehicle 3502 that backs out of what appears to be a driveway. The vehicle 3502 “cuts-in” according to paragraph 0670. According to paragraphs 0651, 0654, and 0662, the host vehicle’s cameras detect such a situation and determine a safe distance to keep from the vehicle 3502. Putting this figure and these paragraphs together shows a system that relies on camera data, not map data, to detect a vehicle pulling out of a driveway and then respond appropriately to avoid a collision.
Please see rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9, and 11-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites:
A method comprising: 
receiving sensor data associated with an environment of a first vehicle; 
detecting, based at least in part on the sensor data, a second vehicle proximate the first vehicle, 
wherein the second vehicle is in an unstructured region and is positioned at an angle between 40 degrees and 140 degrees to the first vehicle; 
determining, based at least in part on the sensor data, an attribute associated with the environment or the second vehicle that is indicative of whether the second vehicle is going to enter a lane region in front of the first vehicle from the unstructured region; 
determining, based at least in part on the attribute, an indication whether the second vehicle will enter the lane region in front of the first vehicle, 
wherein determining the indication whether the second vehicle will enter the lane region in front of the first vehicle from the unstructured region is performed, at least in part, by a machine learned model trained to predict behavior of objects in an environment from the sensor data and map data; 
determining an instruction for controlling the first vehicle based at least in part on the indication; and 
controlling the first vehicle, based at least in part on the instruction, to accommodate the second vehicle entering the lane region in front of the first vehicle and to continue to navigate autonomously.  
The clause (the third bullet) that reads “determining, based at least in part on the sensor data, an attribute associated with the environment or the second vehicle that is indicative of whether the second vehicle is going to enter a lane region in front of the first vehicle from the unstructured region” lacks written description and is new matter. The only paragraph in the specification of the present application that teaches an unstructured region is paragraph 0012. That paragraph generally teaches that predicting when a second vehicle might “cut-in” or pull out from a driveway or parking spot “present a unique challenge in that such…[second vehicles] may begin from an unstructured portion of a map (.e.g., in which there are no lane markers, such as in driveways or parking lots)”. The paragraph goes on to teach that the device disclosed can “predict when a [second] vehicle proximate and substantially perpendicular to the [first / host] autonomous vehicle is going to cut-in” and react accordingly. The paragraph does not teach that a system or method “determining…the second vehicle is going to enter a lane region in front of the first vehicle from the unstructured region” (emphasis added). Since the claim already taught “wherein the second vehicle is in an unstructured region” it is not necessary to state that the vehicle is going to enter a lane region “from the unstructured region” because that is obvious and must logically be the case. Therefore, since the claim explicitly recites this determining step, it is reasonable to interpret the explicit step of determining that the second vehicle will enter a lane region “from the unstructured region” to mean that what is being determined is not only that the second vehicle will enter the lane region but that the vehicle is determined to be in an unstructured region. However, the specification does not support determining that the vehicle is in an unstructured region. Rather, the specification merely teaches that the system and method will still work even if the second vehicle is coming from the unstructured region. For examination purposes, the claim will be interpreted without the underlined portion quoted here: “determining, based at least in part on the sensor data, an attribute associated with the environment or the second vehicle that is indicative of whether the second vehicle is going to enter a lane region in front of the first vehicle from the unstructured region”.
Furthermore, claim 1 also teaches:
wherein determining the indication whether the second vehicle will enter the lane region in front of the first vehicle from the unstructured region is performed, at least in part, by a machine learned model trained to predict behavior of objects in an environment from the sensor data and map data; 
The section in italics (as italicized by the examiner) also lacks written description for the same reasons as discussed above. For examination purposes, the present clause will be interpreted without the italicized phrase. Furthermore, this clause will be interpreted as focusing on the phrase “by a machine learned model…” The part previous to that is a recitation of what the claim already described and what the rejection will have already rejected.

Claim 7 is also rejected for lacking written description. Claim 7 recites:
A system comprising: 
one or more processors; and 
one or more non-transitory computer-readable media storing instructions, that when executed by the one or more processors, cause the system to perform operations comprising: 
receiving sensor data associated with an environment of a first vehicle; 
determining
wherein the second vehicle is in an unstructured region and is positioned at an angle between 40 degrees and 140 degrees to the first vehicle, 
wherein determining that the second vehicle will enter the lane region in front of the first vehicle from the unstructured region is performed, at least in part, by a machine learned model trained to predict behavior of objects in an environment from the sensor data and map data; Serial No.: 16/803,705-3- Atty Docket No.: Z019-3181USLee& Hayes Atty/Agent: Jingjing Xue
determining an instruction for controlling the first vehicle based at least in part on determining that the second vehicle proximate the first vehicle is predicted to enter the lane region in front of the first vehicle; and 
controlling the first vehicle, based at least in part on the instruction, to accommodate the second vehicle entering the lane region in front of the first vehicle and to continue to navigate autonomously.  
The clause that reads “wherein determining that the second vehicle will enter the lane region in front of the first vehicle from the unstructured region is performed, at least in part, by a machine learned model trained to predict behavior of objects in an environment from the sensor data and map data;” lacks written description and is new matter. Specifically, the italicized phrase lacks written description for that the same reason that that phrase lacks written description in claim 1. For examination purposes, the present clause will be interpreted without the italicized phrase.Serial No.: 16/803,705-3-

Claim 14 is also rejected for lacking written description. Claim 14 recites:
One or more non-transitory computer-readable media storing instructions, that when executed by one or more processors, cause the one or more processors to perform operations comprising: 
receiving sensor data associated with an environment of a first vehicle; 
converting the sensor data into a top-down representation of the environment; 
inputting the top-down representation into a machine-trained model; 
determining, based at least in part on inputting the top-down representation into the machine-trained model, that a second vehicle in an unstructured region and proximate the first vehicle is predicted to enter a lane region in front of the first vehicle, 
wherein determining that the second vehicle is predicted to enter the lane region in front of the first vehicle from the unstructured region is performed, at least in part, by a machine learned model trained to predict behavior of objects in an environment from sensor data and map data; and 
determining an instruction for controlling the first vehicle based at least in part on determining that the second vehicle proximate the first vehicle is predicted to enter the lane region in front of the first vehicle.  
The italicized phrase of claim 14 lacks written description and is new manner for the same reason the similar phrase in claim 7 does. Claim 14 will be interpreted without the italicized phrase for examination purposes. 
Claim 14 contains the phrase “determining…that a second vehicle in an unstructured region and proximate the first vehicle is predicted to enter a lane region in front of the first vehicle”. Note that the phrase does not insert the word “is” before the underlined portion. This correctly avoids teaching a system that determines that the second vehicle is in an unstructured region. Therefore, no 35 U.S.C. 112(a) will be written for this clause. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 19 recites:
The one or more non-transitory computer-readable media as claim 14 recites, the operations further comprising: 
inputting, into a prediction component, the [[an]] indication that the [[a]] second vehicle in an unstructured region and proximate the first vehicle is predicted to enter the [[a]] lane region in front of the first vehicle; 
receiving, from the prediction component, a predicted trajectory associated with the second vehicle; and Serial No.: 16/803,705-6-La Atty Docket No.: Z019-3181USLee& Hayes Atty/Agent: Jingjing Xue
determining the instruction further based at least in part on the predicted trajectory.  
The phrase “the indication” lacks antecedent basis. For examination purposes, “the indication” in claim 19 will be interpreted as “the indication”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-9, 11, 13, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Emura et al. (US2018/0093676 A1) in view of Kawamata (US2016/0280266 A1) in further view of Homayounfar et al. (US2019/0147255 A1).

Regarding claim 1, Emura teaches:
A method comprising: 
receiving sensor data associated with an environment of a first vehicle (see Fig. 4, S11 and S12. See also paragraph 0180 for detector 6, and 0135 for that being a sensor.); 
detecting, based at least in part on the sensor data, a second vehicle proximate the first vehicle (see paragraph 0181 for detecting “a merging lane ahead”), 
wherein the second vehicle is in an unstructured region and 
is positioned at an angle between 40 degrees and 140 degrees to the first vehicle; 
determining, based at least in part on the sensor data, an attribute associated with the environment or the second vehicle that is indicative of whether the second vehicle is going to enter a lane region in front of the first vehicle from the unstructured region (see Emura, paragraph 0199 for a computer that uses sensor data to determine that the present driving case is the illustrated in Fig. 7A. It is very difficult to imagine that the system and method of Emura would predict using radar or lidar but not lane lines a second vehicle cutting in in front of the host vehicle, and not slow down or change lanes. Nothing in Emura teaches anything like: if a second vehicle is predicted to cut in front of the host vehicle, check to make sure there is structured map data, and then and only then react appropriately.); 
determining, based at least in part on the attribute, an indication whether the second vehicle will enter the lane region in front of the first vehicle (see Emura paragraph 0202 for determining that the host vehicle will come too close to the merging vehicle if the host vehicle (vehicle 1 in Fig. 7A) maintains its current speed. Therefore, the system provides the host vehicle with options, such as accelerate or decelerate, as shown in Fig. 7B, items 79a and 79c.), 
wherein determining the indication whether the second vehicle will enter the lane region in front of the first vehicle from the unstructured region is performed, at least in part, by a machine learned model trained to predict behavior of objects in an environment from the sensor data and map data; 
determining an instruction for controlling the first vehicle based at least in part on the indication (see the end of paragraph 0203 for the computer making a selection for the vehicle, i.e. autonomously. See paragraph 0204 for the vehicle being in autonomous mode.); and 
controlling the first vehicle, based at least in part on the instruction, to accommodate the second vehicle entering the lane region in front of the first vehicle and to continue to navigate autonomously (see the end of paragraph 0333 and paragraph 0347 for a controller 7 that “controls vehicle 1 such that vehicle 1 performs ‘acceleration’” or the selected action.).  
Yet Emura does not explicitly teach:
wherein the second vehicle is in an unstructured region and 
is positioned at an angle between 40 degrees and 140 degrees to the first vehicle; 
wherein determining the indication whether the second vehicle will enter the lane region in front of the first vehicle from the unstructured region is performed, at least in part, by a machine learned model trained to predict behavior of objects in an environment from the sensor data and map data; 
However, Kawamata teaches:
wherein the second vehicle is in an unstructured region (see Kawamata Figs. 4-7 and paragraphs 0118-0119 for a system and method that can detect a second vehicle exiting a parking space or “the like”. Kawamata teaches in paragraph 0118 a system for detecting that a vehicle “exits from a parking lot into a road”. The system and method will allow the host vehicle to “avoid a collision”. This parking lot is in “an unstructured portion of a map (.e.g., in which there are no lane markers…)” because Kawamata does not explicitly teach lane line detection at all. Paragraph 0041 of Kawamata teaches sensors on the host vehicle, which are radar or laser sensors “or the like,” which detect a target vehicle. Paragraph 0042 teaches that the sensors can recognize “mobile units” such as a bicycle, etc. Therefore, a reasonable interpretation of Kawamata is that when a second vehicle pulls out of a parking lot into a road, the radar or lidar sensors of the host vehicle detect this and adjust the dynamics of the host vehicle) and 
is positioned at an angle between 40 degrees and 140 degrees to the first vehicle (see Figs. 4 and 5); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Emura, to add the additional features of detecting, based at least in part on the sensor data, a second vehicle proximate the first vehicle, wherein the second vehicle is in an unstructured region and is positioned at an angle between 40 degrees and 140 degrees to the first vehicle, as taught by Kawamata. The motivation for doing so would be to avoid a collision, as recognized by Kawamata (see paragraph 0118 and Fig. 1, especially block S80). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
The combination is especially obvious because Emura teaches in paragraph 0124 that the disclosure of Emura applies to cases of “entering an intersection”. Intersections are at least typically within the angle range specified in this claim. Kawamata just makes this angle range explicit. 
Yet Emura and Kawamata do not explicitly teach:
wherein determining the indication whether the second vehicle will enter the lane region in front of the first vehicle from the unstructured region is performed, at least in part, by a machine learned model trained to predict behavior of objects in an environment from the sensor data and map data.
However, Homayounfar teaches:
wherein determining the indication whether the second vehicle will enter the lane region in front of the first vehicle from the unstructured region is performed, at least in part, by a machine learned model trained to predict behavior of objects in an environment from the sensor data and map data (see paragraph 0022 for a machined learned model. The system converts sensor data into a “bird’s eye view image”. Then the system inputs that image into “one or more first machine-learned model(s)” (see paragraph 0026).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Emura and Kawamata, to add the additional features of determining  by a machine learned model trained as taught by Homayounfar. The motivation for doing so would be to avoid a collision or mitigate its damage, as recognized by Homayounfar (see paragraph 0043). 
This combination is especially obvious because Emura might well be using a machine learned model, it’s just not explicitly stated. Therefore, Homayounfar and Emura are quite compatible. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 4, Emura, Kawamata, and Homayounfar teach the method as claim 1 recites.
Yet Emura does not appear to explicitly further teach:
A method, wherein, further comprising 
the second vehicle is positioned in a parking spot, driveway, or alley that is substantially perpendicular to the first vehicle.  
However, Kawamata teaches:
A method, wherein 
the second vehicle is positioned in a parking spot, driveway, or alley that is substantially perpendicular to the first vehicle (see Figs. 4-7 and paragraphs 0118-0119. Note that the paragraph specifically refers to a vehicle exiting a parking space or “the like”.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Emura, Kawamata, and Homayounfar, to add the additional features wherein the second vehicle is positioned in a parking spot, driveway, or alley that is substantially perpendicular to the first vehicle, as taught by Kawamata. The motivation for doing so would be to avoid a collision or mitigate its damage, as recognized by Kawamata (see paragraph 0118 and Fig. 1, especially block S80). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
The combination is especially obvious because Emura teaches in paragraph 0124 that the disclosure of Emura applies to cases of “entering an intersection”. Intersections are often with alleys, drive ways, or parking spots. Kawamata just makes this explicit. 

Regarding claim 5, Emura, Kawamata, and Homayounfar teach the method as claim 1 recites.
Emura further teaches: 
A method, wherein 
the second vehicle is associated with a different direction of travel than the first vehicle (see Fig. 7A, the merging vehicle is associated with a different travel direction than the first vehicle, because the merging vehicle is associated with a merging lane whose direction intersects and is therefore different than the lane the first vehicle is traveling on.).  

Regarding claim 6, Emura, Kawamata, and Homayounfar teach the method as claim 1 recites.
Emura further teaches: 
A method, wherein the attribute comprises at least one of 
a position of the second vehicle relative to the first vehicle (see paragraph 0137); 
an instantaneous velocity of the second vehicle (see paragraph 0137); 
an indication of whether a driver is in the second vehicle; 
an indication of whether a door associated with the second vehicle is open or closed; 
an indication of whether an engine of the second vehicle is in a running state or off state;Le35 Attorney Docket No. Z019-3181USLee&Hayes
an indication of whether a brake light of the second vehicle is illuminated; 
an indication of whether a headlight of the second vehicle is illuminated; 
an indication of whether a reverse light of the second vehicle is illuminated; or 
an indication of whether a blinker of the second vehicle is illuminated.  

Regarding claim 7, Emura teaches:
A system comprising: 
one or more processors (see paragraph 0458); and 
one or more non-transitory computer-readable media storing instructions, that when executed by the one or more processors, cause the system to perform operations (see paragraph 0458 and 0460 for firmware and a program, respectively.) comprising: 
receiving sensor data associated with an environment of a first vehicle (see Fig. 4, S11 and S12. See also paragraph 0180 for detector 6, and 0135 for that being a sensor.); 
determiningvehicle (see Fig. 4, S11 and S12. See also paragraph 0180 for detector 6, and 0135 for that being a sensor.), 
wherein the second vehicle is in an unstructured region and 
is positioned at an angle between 40 degrees and 140 degrees to the first vehicle, 
wherein determining that the second vehicle will enter the lane region in front of the first vehicle from the unstructured region is performed, at least in part, by a machine learned model trained to predict behavior of objects in an environment from the sensor data and map data; Serial No.: 16/803,705-3- Atty Docket No.: Z019-3181USLee& Hayes Atty/Agent: Jingjing Xue
determining an instruction for controlling the first vehicle based at least in part on determining that the second vehicle proximate the first vehicle is predicted to enter the lane region in front of the first vehicle (see the end of paragraph 0203 for the computer making a selection for the vehicle, i.e. autonomously. See paragraph 0204 for the vehicle being in autonomous mode.); and 
controlling the first vehicle, based at least in part on the instruction, to accommodate the second vehicle entering the lane region in front of the first vehicle and to continue to navigate autonomously (see the end of paragraph 0333 and paragraph 0347for a controller 7 that “controls vehicle 1 such that vehicle 1 performs ‘acceleration’” or the selected action.).  
Yet Emura does not explicitly teach:
wherein the second vehicle is in an unstructured region and 
is positioned at an angle between 40 degrees and 140 degrees to the first vehicle, 
wherein determining that the second vehicle will enter the lane region in front of the first vehicle from the unstructured region is performed, at least in part, by a machine learned model trained to predict behavior of objects in an environment from the sensor data and map data; Serial No.: 16/803,705-3- Atty Docket No.: Z019-3181USLee& Hayes Atty/Agent: Jingjing Xue
However, Kawamata teaches:
wherein the second vehicle is in an unstructured region (see Kawamata Figs. 4-7 and paragraphs 0118-0119 for a system and method that can detect a second vehicle exiting a parking space or “the like”. Kawamata teaches in paragraph 0118 a system for detecting that a vehicle “exits from a parking lot into a road”. The system and method will allow the host vehicle to “avoid a collision”. This parking lot is in “an unstructured portion of a map (.e.g., in which there are no lane markers…)” because Kawamata does not explicitly teach lane line detection at all. Paragraph 0041 of Kawamata teaches sensors on the host vehicle, which are radar or laser sensors “or the like,” which detect a target vehicle. Paragraph 0042 teaches that the sensors can recognize “mobile units” such as a bicycle, etc. Therefore, a reasonable interpretation of Kawamata is that when a second vehicle pulls out of a parking lot into a road, the radar or lidar sensors of the host vehicle detect this and adjust the dynamics of the host vehicle) and 
is positioned at an angle between 40 degrees and 140 degrees to the first vehicle (see Figs. 4 and 5); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Emura, to add the additional features of detecting, based at least in part on the sensor data, a second vehicle proximate the first vehicle, wherein the second vehicle is in an unstructured region and is positioned at an angle between 40 degrees and 140 degrees to the first vehicle, as taught by Kawamata. The motivation for doing so would be to avoid a collision, as recognized by Kawamata (see paragraph 0118 and Fig. 1, especially block S80). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
The combination is especially obvious because Emura teaches in paragraph 0124 that the disclosure of Emura applies to cases of “entering an intersection”. Intersections are at least typically within the angle range specified in this claim. Kawamata just makes this angle range explicit. 
Yet Emura and Kawamata do not explicitly teach:
wherein determining that the second vehicle will enter the lane region in front of the first vehicle from the unstructured region is performed, at least in part, by a machine learned model trained to predict behavior of objects in an environment from the sensor data and map data (Serial No.: 16/803,705-3-Atty Docket No.: Z019-3181USLee& HayesAtty/Agent: Jingjing Xuesee paragraph 0022 for a machined learned model. The system converts sensor data into a “bird’s eye view image”. Then the system inputs that image into “one or more first machine-learned model(s)” (see paragraph 0026).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Emura and Kawamata, to add the additional features of determining  by a machine learned model trained as taught by Homayounfar. The motivation for doing so would be to avoid a collision or mitigate its damage, as recognized by Homayounfar (see paragraph 0043). 
This combination is especially obvious because Emura might well be using a machine learned model, it’s just not explicitly stated. Therefore, Homayounfar and Emura are quite compatible. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 8, Emura, Kawamata, and Homayounfar teach the system as claim 7 recites.
Emura further teaches:
A system, further comprising 
determining that the second vehicle is predicted to enter the lane region in front of the first vehicle is based at least in part on determining one or more attributes associated with at least one of the second vehicle or the environment (see paragraph 0137).

Regarding claim 9, Emura, Kawamata, and Homayounfar teach the system as claim 8 recites.
For the rest of the rejection, please see the rejection of claim 6 which is substantially similar to claim 9 and rejected for the same reasons. 

Regarding claim 11, Emura, Kawamata, and Homayounfar teach the system as claim 7 recites.
For the rest of the rejection, please see the rejection of claim 4 which is substantially similar to claim 11 and rejected for the same reasons. 

Regarding claim 13, Emura, Kawamata, and Homayounfar teach the system as claim 7 recites.
Emura further teaches:
A system, wherein 
the instruction causes the first vehicle to at least one of 
decelerate (see Fig. 7B, item 79c. See also paragraph 0347 for the controller executing the deceleration option even without occupant input), 
stop, or 
perform a lane change operation.  

Regarding claim 21, Emura, Kawamata, and Homayounfar teach the method as claim 1 recites.
Emura further teaches:
A method further comprising: 
converting the sensor data into a top-down representation of the environment (see paragraph 0208 for a computer that can gather sensor data and then determine that the present driving case is the top-down “one illustrated in Fig. 8A”. The implication is that there are some pre-stored or pre-learned driving cases, and the computer can match the present case to the pre-stored case 8A.).
Yet Emura and Kawamata do not explicitly further teach:
inputting the top-down representation into a machine-trained model.  
However, Homayounfar teaches:
inputting the top-down representation into a machine-trained model (see paragraphs 0025-0026 for taking this “overhead view image” and using it to “identify” features in the environment of the vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Emura, Kawamata, and Homayounfar, to add the additional features inputting the top-down representation into a machine-trained model, as taught by Homayounfar. The motivation for doing so would be to avoid a collision or mitigate its damage, as recognized by Homayounfar (see paragraph 0043). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 22, Emura, Kawamata, and Homayounfar teach the system as claim 7 recites.
For the rest of the rejection, please see the rejection of claim 21 which is substantially similar to claim 22 and rejected for the same reasons. 

Regarding claim 23, Emura, Kawamata, and Homayounfar teach the method of claim 1.
Yet Emura does not appear to explicitly further teach:
A method wherein 
the unstructured region comprises a driveway, parking lot, or region in which there are no lane markers (see Kawamata Figs. 4-7 and paragraphs 0118-0119. Note that the paragraph specifically refers to a vehicle exiting a parking space or “the like”.).
However, Kawamata further teaches:
A method wherein 
the unstructured region comprises a driveway, parking lot, or region in which there are no lane markers (see Kawamata Figs. 4-7 and paragraphs 0118-0119. Note that the paragraph specifically refers to a vehicle exiting a parking space or “the like”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as taught by Emura, Kawamata, and Homayounfar, to add the additional features the unstructured region comprises a driveway, parking lot, or region in which there are no lane markers, as taught by Kawamata. The motivation for doing so would be to avoid a collision or mitigate its damage, as recognized by Kawamata (see paragraph 0118 and Fig. 1, especially block S80). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Emura in view of Kawamata in further view of Homayounfar in further view of Wang et al. (US2020/0202540 A1).

Regarding claim 12, Emura, Kawamata, and Homayounfar teach the system as claim 7 recites.
Yet Emura, Kawamata, and Homayounfar do not explicitly further teach:
A system, wherein 
determining an instruction for controlling the first vehicle is based at least in part on an output from a machine-trained model, wherein the output comprises 
a binary indication whether the second vehicle will enter the lane region in front of the first vehicle or 
a percentage indicating a certainty associated with whether the second vehicle will enter the lane region in front of the first vehicle.  
However, Wang teaches:
determining an instruction for controlling the first vehicle is based at least in part on an output from a machine-trained model (see paragraph 0023 for using a neural network to perform trajectory projection of detected objects then performing collision avoidance maneuvers when necessary), wherein the output comprises 
a binary indication whether the second vehicle will enter the lane region in front of the first vehicle or 
a percentage indicating a certainty associated with whether the second vehicle will enter the lane region in front of the first vehicle (see paragraph 0007 for using the neural tracking and prediction technique to determine a “a maximum likelihood” of an object, and paragraph 0006 for this practicing overcoming “object occlusion, [and] hiding.” Because it is widely known in the art that predicting future positions of occluded objects is synonymous with determining the likelihood of an occluded object jumping out into a lane region in front of a host vehicle, these citations of Wang meet this limitation. For a teaching reference related to this, see at least Shimizu and Greene in the Conclusion section.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Emura, Kawamata, and Homayounfar to add the additional features wherein determining an instruction for controlling the first vehicle is based at least in part on an output from a machine-trained model, wherein the output comprises a binary indication whether the second vehicle will enter the lane region in front of the first vehicle or a percentage indicating a certainty associated with whether the second vehicle will enter the lane region in front of the first vehicle, as taught by Wang. The motivation for doing so would be to avoid a collision, as recognized by Wang (see paragraph 0019). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Homayounfar et al. (US2019/0147255 A1) in view of Emura. 

Regarding claim 14, Homayounfar teaches:
One or more non-transitory computer-readable media storing instructions, that when executed by one or more processors, cause the one or more processors to perform operations comprising: 
receiving sensor data associated with an environment of a first vehicle (see paragraph 0025 for obtaining sensor data, such as lidar data, of the surrounding environment of a host vehicle); 
converting the sensor data into a top-down representation of the environment (see paragraph 0025 for converting the sensor data into a “bird’s eye view image”); 
inputting the top-down representation into a machine-trained model (see paragraphs 0025-0026 for taking this “overhead view image” and using it to “identify” features in the environment of the vehicle.);
determining, based at least in part on  proximate the first vehicle is predicted to enter a lane region in front of the first vehicle (see paragraph 0208 for a computer that can gather sensor data and then determine that the present driving case is the top-down “one illustrated in Fig. 8A”. The implication is that there are some pre-stored or pre-learned driving cases, and the computer can match the present case to the pre-stored case 8A. Figs. 30 and 31A-B show the process of matching. These figures are discussed in paragraphs 0429-0436. When a match is made, that illustration is displayed in the vehicle. Paragraph 0210 goes on to state that the controller 7 “reads, as behavior candidates corresponding to the determined travel environment, three behavior candidates”. The implication here is that, based on the determination that the sensor data matches “the one illustrated in Fig. 8A,” the controller selects behavior candidates “corresponding to the determined travel environment”. The travel environment must first be determined, then the “corresponding” behavior candidates, such as slow down, speed up, or change lanes, can be determined This interpretation is confirmed by paragraph 0150, which teaches that the controller “reads, from storage unit 8, behavior candidates that can be performed next by vehicle 1…in response to the determined travel environment.”. In some cases, as shown in Fig. 2A, changing lanes is an option. In other cases, as shown in Fig. 7A, a lane change is not possible. In that case, the system only displays the options seen in Fig. 7B, items 79a or 79c, i.e. slow down or speed up.).
wherein determining that the second vehicle is predicted to enter the lane region in front of the first vehicle from the unstructured region is performed, at least in part, by a machine learned model trained to predict behavior of objects in an environment from sensor data and map data (see paragraph 0022 for a machined learned model. The system converts sensor data into a “bird’s eye view image”. Then the system inputs that image into “one or more first machine-learned model(s)” (see paragraph 0026).); and 
determining an instruction for controlling the first vehicle based at least in part on determining that the second vehicle proximate the first vehicle is predicted to enter the lane region in front of the first vehicle.  
Yet Homayounfar does not explicitly teach:
determining, based at least in part on inputting the top-down representation into the machine-trained model, that a second vehicle proximate the first vehicle is predicted to enter a lane region in front of the first vehicle.
However, Emura teaches:
determining, based at least in part on  proximate the first vehicle is predicted to enter a lane region in front of the first vehicle (see paragraph 0208 for a computer that can gather sensor data and then determine that the present driving case is the top-down “one illustrated in Fig. 8A”. The implication is that there are some pre-stored or pre-learned driving cases, and the computer can match the present case to the pre-stored case 8A. Figs. 30 and 31A-B show the process of matching. These figures are discussed in paragraphs 0429-0436. When a match is made, that illustration is displayed in the vehicle. Paragraph 0210 goes on to state that the controller 7 “reads, as behavior candidates corresponding to the determined travel environment, three behavior candidates”. The implication here is that, based on the determination that the sensor data matches “the one illustrated in Fig. 8A,” the controller selects behavior candidates “corresponding to the determined travel environment”. The travel environment must first be determined, then the “corresponding” behavior candidates, such as slow down, speed up, or change lanes, can be determined This interpretation is confirmed by paragraph 0150, which teaches that the controller “reads, from storage unit 8, behavior candidates that can be performed next by vehicle 1…in response to the determined travel environment.”. In some cases, as shown in Fig. 2A, changing lanes is an option. In other cases, as shown in Fig. 7A, a lane change is not possible. In that case, the system only displays the options seen in Fig. 7B, items 79a or 79c, i.e. slow down or speed up.).
In summary, Homayounfar teaches an autonomous vehicle (paragraph 0022) that converts sensor data into a “bird’s eye view image” (see paragraph 0025), then inputs that image into “one or more first machine-learned model(s)” (see paragraph 0026). Homayounfar also teaches that the lane boundary data obtained by the machine learned model can also be used to identify an object such as another vehicle and “predict a motion trajectory of an object” (see paragraph 0035). So Homayounfar teaches obtaining lidar data, transforming it into a 2D bird’s-eye image, then identifying lane markings and surrounding vehicles, predicting the path of surrounding vehicles, determining a motion plan for the host vehicle to execute based on this data, and then executing that motion plan, as taught in paragraph 0056. The execution of the motion plan may include causing the vehicle to behave so that it “reduces speed to give more leeway to one or more of the object(s),” or, as seen in paragraph 0056, passing or braking, or as seen in paragraph 0035, queuing for "another object within a travel lane”. 
It is virtually impossible to imagine, that, given all this, the system of Homayounfar would not be able to detect a merging lane ahead based on lane markings, detect another vehicle in that lane, determine its trajectory, and then cause the host vehicle to slow down so that it “reduces speed to give more leeway to one or more of the object(s),” as taught in paragraph 0056. The evidence, well exceeding the preponderance of the evidence standard, is that the system does exactly that. Indeed, Homayounfar at least strongly teaches towards merging lanes in paragraph 0051 which refers to identifying different roadways, road segments, crosswalks, curbing, the “directions of traffic lanes,” signs, and other instructions in the environment.
While the examiner could have taken official notice that sometimes lane merge, instead the examiner included Emura, which specifically shows this in at least Fig. 7A. Furthermore, Emura teaches identifying lane boundaries, identifying nearby vehicles and their trajectories, and determining when a host vehicle needs to slow down or change lanes because another vehicle is predicted to enter the lane region of the host vehicle. In other words, much of what Homayounfar teaches. Therefore, the two pieces of art are highly compatible. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Homayounfar, to add the additional features of determining, based at least in part on a top-down representation that a second vehicle proximate the first vehicle is predicted to enter a lane region in front of the first vehicle, as taught by Emura. The motivation for doing so would be to avoid a collision, as recognized by Emura (see paragraphs 0137 and 0142.). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
Yet Homayounfar and Emura do not explicitly further teach:
a second vehicle in an unstructured region
However, Kawamata teaches:
a second vehicle in an unstructured region (see Kawamata Figs. 4-7 and paragraphs 0118-0119 that the system that can detect a second vehicle exiting a parking space or “the like”. Kawamata teaches in paragraph 0118 a system for detecting that a vehicle “exits from a parking lot into a road”. The system will allow the host vehicle to “avoid a collision”. This parking lot is in “an unstructured portion of a map (.e.g., in which there are no lane markers…)” because Kawamata does not teach lane line detection at all. Paragraph 0041 of Kawamata teaches sensors on the host vehicle, which are radar or laser sensors “or the like,” which detect a target vehicle. Paragraph 0042 teaches that the sensors can recognize “mobile units” such as a bicycle, etc. Therefore, a reasonable interpretation of Kawamata is that when a second vehicle pulls out of a parking lot into a road, the radar or lidar sensors of the host vehicle detect this and adjust the dynamics of the host vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Homayounfar and Emura, to add the additional features of the second vehicle originating in unstructured region, as taught by Kawamata. The motivation for doing so would be to avoid a collision or mitigate its damage, as recognized by Kawamata (see paragraph 0118 and Fig. 1, especially block S80). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 15, Homayounfar and Emura teach the one or more non-transitory computer-readable media as claim 14 recites.
Yet Homayounfar does not explicitly further teach:
One or more non-transitory computer-readable media wherein determining that the second vehicle proximate the first vehicle is predicted to enter the lane region in front of the first vehicle is based at least in part on an 
an instantaneous velocity of the second vehicle; 
an indication of whether a driver is in the second vehicle and, if the driver is in the second vehicle, 
an indication of a head direction of the driver; 
an indication of whether an engine of the second vehicle is in a running state or an off state; 
a wheel angle associated with a wheel of the second vehicle; or 
an indication of whether at least one of a brake light, a headlight, a reverse light, or a blinker of the second vehicle is illuminated.  
However, Emura teaches:
One or more non-transitory computer-readable media wherein determining that the second vehicle proximate the first vehicle is predicted to enter the lane region in front of the first vehicle is based at least in part on an 
an instantaneous velocity of the second vehicle (see paragraph 0137); 
an indication of whether a driver is in the second vehicle and, if the driver is in the second vehicle, 
an indication of a head direction of the driver; 
an indication of whether an engine of the second vehicle is in a running state or an off state; 
a wheel angle associated with a wheel of the second vehicle; or 
an indication of whether at least one of a brake light, a headlight, a reverse light, or a blinker of the second vehicle is illuminated.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Homayounfar, to add the additional features of one or more non-transitory computer-readable media wherein determining that the second vehicle proximate the first vehicle is predicted to enter the lane region in front of the first vehicle is based at least in part on at least one attribute, wherein the attribute comprises: an instantaneous velocity of the second vehicle, as taught by Emura. The motivation for doing so would be to avoid a collision, as recognized by Emura (see paragraphs 0137 and 0142.). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 16, Homayounfar and Emura teach the one or more non-transitory computer-readable media as claim 14 recites.
Yet Homayounfar does not appear to explicitly further teach:
The one or more non-transitory computer-readable media, wherein 
the second vehicle is associated with a different direction of travel than the first vehicle.  
Yet Emura teaches:
The one or more non-transitory computer-readable media, wherein 
the second vehicle is associated with a different direction of travel than the first vehicle (see Fig. 7A, the merging vehicle is associated with a different travel direction than the first vehicle, because the merging vehicle is associated with a merging lane whose direction intersects and is therefore different than the lane the first vehicle is traveling on.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Homayounfar, to add the additional features of one or more non-transitory computer-readable media, wherein the second vehicle is associated with a different direction of travel than the first vehicle, as taught by Emura. The motivation for doing so would be to avoid a collision, as recognized by Emura (see paragraphs 0137 and 0142.). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 20, Homayounfar and Emura teach the one or more non-transitory computer-readable media as claim 14 recites.
Homayounfar further teaches:
One or more non-transitory computer-readable media, wherein 
the instruction causes the first vehicle to at least one of decelerate or perform a lane change operation (see paragraph 0058 for the vehicle controller executing braking).  

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Homayounfar et al. (US2019/0147255 A1) in view of Emura in further view of Kawamata

Regarding claim 17, Homayounfar and Emura teach the one or more non-transitory computer-readable media as claim 14 recites.
Yet Homayounfar and Emura do not appear to explicitly further teach:
The one or more non-transitory computer-readable media as claim 14 recites, wherein 
the second vehicle and the first vehicle are positioned at an angle of between 40 degrees and 140 degrees.
However, Kawamata teaches:
The one or more non-transitory computer-readable media as claim 14 recites, wherein 
the second vehicle and the first vehicle are positioned at an angle of between 40 degrees and 140 degrees (see Figs. 4 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Homayounfar and Emura, to add the additional features determining, based at least in part on the attribute, an indication whether the second vehicle will enter the lane region in front of the first vehicle, as taught by Kawamata. The motivation for doing so would be to avoid a collision or mitigate its damage, as recognized by Kawamata (see paragraph 0118 and Fig. 1, especially block S80). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
The combination is especially obvious because Emura teaches in paragraph 0124 that the disclosure of Emura applies to cases of “entering an intersection”. Intersections are at least typically within the angle range specified in this claim. Kawamata just makes this angle range explicit. 

Regarding claim 18, Homayounfar and Emura teach the one or more non-transitory computer-readable media as claim 14 recites.
Yet Homayounfar and Emura do not appear to explicitly further teach:
The one or more non-transitory computer-readable media, wherein 
the second vehicle is positioned in either (i) a parking spot or a driveway on a same side of a road as the first vehicle or (ii) a parking spot or a driveway on an opposite side of a road as the first vehicle.  
However, Kawamata teaches:
The one or more non-transitory computer-readable media, wherein 
the second vehicle is positioned in either (i) a parking spot or a driveway on a same side of a road as the first vehicle or (ii) a parking spot or a driveway on an opposite side of a road as the first vehicle (see Figs. 4-7 and paragraphs 0118-0119. Note that the paragraph specifically refers to a vehicle exiting a parking space or “the like”.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Homayounfar and Emura, to add the additional features wherein the second vehicle is positioned in either (i) a parking spot or a driveway on a same side of a road as the first vehicle or (ii) a parking spot or a driveway on an opposite side of a road as the first vehicle, as taught by Kawamata. The motivation for doing so would be to avoid a collision or mitigate its damage, as recognized by Kawamata (see paragraph 0118 and Fig. 1, especially block S80). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Homayounfar in view of Emura in further view of Lan et al. (US2019/0152490 A1).

Regarding claim 19, Homayounfar and Emura teach the one or more non-transitory computer-readable media as claim 14 recites.
Yet Homayounfar and Emura does not appear to explicitly further teach:
One or more non-transitory computer-readable media, the operations further comprising: 
inputting, into a prediction component, the [[an]] indication that the [[a]] second vehicle in an unstructured region and proximate the first vehicle is predicted to enter the [[a]] lane region in front of the first vehicle; 
receiving, from the prediction component, a predicted trajectory associated with the second vehicle; and Serial No.: 16/803,705-6-La Atty Docket No.: Z019-3181USLee& Hayes Atty/Agent: Jingjing Xue
determining the instruction further based at least in part on the predicted trajectory.  
However, Lan teaches:
One or more non-transitory computer-readable media, the operations further comprising: 
inputting, into a prediction component, the [[an]] indication that the [[a]] second vehicle in an unstructured region and proximate the first vehicle is predicted to enter the [[a]] lane region in front of the first vehicle (this limitation has some support in paragraph 0135 of the specification of the present application, but the recitation of the fact that the second vehicle is “in an unstructured region” is not a positive limitation, but simply a consequence of where the second vehicle happens to be. The indication is input into the prediction component no matter where the second vehicle happens to be. Also note that in this claim, the prediction is itself input into a prediction component. With that in mind, see Lan who teaches in Fig. 5, step 502, and paragraph 0079, obtaining an “initial trajectory” of an object. Then in Fig. 5, step 506 “interaction trajectories” are generated based on the initial predicted trajectory. In paragraph 0080 it teaches that “based at least in part, on the initial trajectory” of the first object and of the second object and intersection of the trajectories may exist. This “interaction” can be determined by “a machine-learned model”. Paragraph 0081 also teaches that this “predicted interaction” can be determined based on machine learning. As seen in Fig. 2, the predicted trajectories can include objects moving into the lane region in front of the first vehicle, which is item 208 on the left, and item 104 on the right.); 
receiving, from the prediction component, a predicted trajectory associated with the second vehicle (see paragraphs 0080-0081); and 
determining the instruction further based at least in part on the predicted trajectory (see paragraph 0083 for the system 102 determining a “motion plan for the vehicle based at least in part on the one more predicted interaction trajectories.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Homayounfar and Emura, to add the additional features inputting, into a prediction component, an indication that a second vehicle in an unstructured region and proximate the first vehicle is predicted to enter the lane region in front of the first vehicle; receiving, from the prediction component, a predicted trajectory associated with the second vehicle; and determining the instruction further based at least in part on the predicted trajectory, as taught by Lan. The motivation for doing so would be to avoid a collision, as recognized by Lan (see the end of paragraph 0018).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665